              Case 1:20-cv-08924-CM Document 139 Filed 04/27/21 Page 1 of 3


THE LAW OFFICE OF JOSHUA MOSKOVITZ, P.C.
392 Central Avenue # 7803                     14 Wall Street, Suite 1603                   josh@moskovitzlaw.com
Jersey City, New Jersey 07307                New York, New York 10005                           Fax (888) 398-0032
Tel. (201) 565-0961                              Tel. (212) 380-7040                       www.moskovitzlaw.com
*Admission pending in New Jersey


                                                               April 27, 2021

BY ECF

Hon. Colleen McMahon
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

          Re:       In Re: New York City Policing During Summer 2020 Demonstrations,
                    20 Civ. 8924 (CM)(GWG)
                    This filing is related to:
                    Sierra v. City of New York, 20 Civ. 10291 (CM)(GWG)
                    Sow v. City of New York, 21 Civ. 533 (CM)(GWG)
                    Yates v. City of New York, 21 Civ. 1904 (CM)(GWG)

Your Honor:

       We represent the plaintiffs in Sierra and we write jointly with counsel for plaintiffs in Sow
and Yates to address Your Honor’s questions about service of the individual defendants
(Doc. 138).1 (The defendants raised no issues regarding service in Payne, Wood, or People. See
Doc. 136 at 1 n.1.)

        Defendants contend that the reason they did not comply with the Court’s Order to move or
answer for the individual officers by April 23, 2021 (see Doc. 110) is that “only 13 of the 21 named
officers were properly served with process” (Doc. 136). That is incorrect. All eight of the
defendants at issue were served with process or provided a request for waiver of service between
January and March 2021 (and many are currently in default):

          •     Andre Jeanpierre was served January 26, 2021 (Sierra Doc. 24).
          •     Alfredo Jeff was served January 26, 2021 (Sierra Doc. 25).
          •     Umid Karimov was served January 26, 2021 (Sierra Doc. 26).
          •     Debora Matias was served January 28, 2021 (Sierra Doc. 27).
          •     Talha Ahmad was served February 8, 2021 (Sow Doc. 40).
          •     Kevin Argo was served March 1, 2021 (Sow Doc. 61).

          1
          Unless otherwise noted, all docket references are to the consolidated docket in 20 Civ. 8924 per the Court’s
February 22, 2021 Scheduling Order (Doc. 34).
             Case 1:20-cv-08924-CM Document 139 Filed 04/27/21 Page 2 of 3

THE LAW OFFICE OF JOSHUA MOSKOVITZ, P.C.                                                 Hon. Colleen McMahon
                                                                                                  April 27, 2021


         •    Edward Carrasco was served March 8, 2021 (Sow Doc. 54).
         •    Fausto Pichardo was mailed a request for waiver of service on March 4, 2021 (Yates).

        After receiving defense counsel’s April 23, 2021 letter (Doc. 136), Sow counsel contacted
defense counsel, who said it is their position the amended complaints must be personally served
on the individual officers before they can answer. This argument is incorrect under either Fed. R.
Civ. P. 5(a)(2), which provides “[n]o service is required on a party who is in default”; or Fed. R.
Civ. P. 5(b)(1), which requires service of amended pleadings on a party’s attorney. Defense
counsel – without attempting to meet and confer – did not need to wait until after the close of
business on the deadline set by the Court to raise an issue about service that could have been
resolved a month ago.2

        On March 26, 2021 – three weeks after the Amended Complaints were filed – defense
counsel moved, on behalf of “defendants,” for additional time “to respond to the Amended
Complaints” (Doc. 108). As indicated in defense counsel’s letter, the Payne, Sierra, Sow, Woods
and Yates plaintiffs all consented to that request. Defense counsel never said the individual
defendants needed to be personally served with the amended complaints before they could answer.
Nor did defense counsel’s March 26 letter motion say – as the City Law Department often says –
that the extension of time was needed to make representation determinations. Defense counsel
had known about these cases for months and their March 26 letter was filed by “the attorney
assigned to represent defendants in the six above referenced matters” (Doc. 108).3 Thus, we
understood representation decisions had been made, and service of the amended complaints on
defense counsel was required by Fed. R. Civ. P. 5(b)(1).

         Although it is unclear why defense counsel is now taking the position that some (but not
all) of the individual defendants need to be served with the amended complaints,4 litigating this
issue is not sensible. Plaintiffs in the three affected cases are preparing amended summonses for
the Clerk and we will expeditiously serve the eight affected officers with the amended
complaints.




         2
           It is surprising that defense counsel waited to raise this issue considering the Court’s previous
admonishment to defendants for making a belated request for additional time to respond to the amended complaints
(see Doc. 110) (“This could have been raised with me as early as March 8. Please don’t make this error again. You
have until April 23 to move or answer on behalf of the named officers.”).
         3
          Indeed, to obtain defense and indemnification from the City, an employee must “deliver[] to the corporation
counsel at the office of the law department of the city . . . the original or a copy of any summons, complaint, process,
notice, demand or pleading within ten days after he is served with such document.” General Municipal Law § 50-k(4)
(emphasis added). Thus, the Corporation Counsel should have received demands for defense from all individual
defendants at least a month ago and as early as February.
         4
         Defense counsel did not insist that Defendants de Blasio, Shea, and Monahan be personally served with the
amended complaints before Corporation Counsel appeared for them.

                                                           2
        Case 1:20-cv-08924-CM Document 139 Filed 04/27/21 Page 3 of 3

THE LAW OFFICE OF JOSHUA MOSKOVITZ, P.C.                         Hon. Colleen McMahon
                                                                          April 27, 2021


                                               Sincerely,



                                               Joshua S. Moskovitz
cc:   All counsel of record




                                           3
